Case 1:15-cv-09796-JSR Document 203 Filed 08/03/20 Page 1 of 9

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

SPENCER MEYER, individually and on
behalf of those similarly situated,
15 Civ. 9796
Plaintiff,

MEMORANDUM AND ORDER

 

TRAVIS KALANICK, and UBER

TECHNOLOGIES, INC.,

Defendants.

JED S. RAKOFF, U.S.D.Jd.

Familiarity with all prior proceedings in this matter is here
assumed. As relevant here, in December 2015, plaintiff Spencer
Meyer, on behalf of himself and those similarly situated, filed
this putative class action against Travis Kalanick, co-founder and
then-CEO of Uber Technologies, Inc. (“Uber”), alleging that Uber’s
pricing model amounts to horizontal price-fixing, in violation of

the relevant antitrust laws. See Dkt. No. 1. After joining Uber as
Case 1:15-cv-09796-JSR Document 203 Filed 08/03/20 Page 2 of 9

a necessary party, Mr. Kalanick and Uber (collectively
“defendants”) moved to compel arbitration, which motion the Court
granted in November 2017. See Dkt. No. 169. In February 2020, the
arbitrator entered an award in favor of Uber. See Award of
Arbitrator (“Award”), Dkt. No. 182-16.

Now before the Court is plaintiff’s motion to vacate that
award on the ground that the arbitrator manifested “evident
partiality” toward Uber in violation 9 U.S.C. § 10(a) (2). See Dkt.
No. 177; Memorandum of Law in Support of Plaintiff’s Motion to
Vacate an Arbitral Award (‘“Pl. Mem.”), Dkt. No. 178; Reply
Memorandum of Law in Further Support of Plaintiff’s Motion to
Vacate an Arbitral Award (“Pl. Reply”), Dkt. No. 200. Defendants
oppose. See Defendants’ Corrected Memorandum of Law in Opposition
to Plaintiff’s Motion to Vacate an Arbitral Award, (“Defs’ Mem.”),
Dkt. No. 199. For the reasons set forth below, the Court denies
plaintiff’s motion.

Background

The factual showing on which plaintiff bases his motion can
be briefly summarized. After the Court granted defendants’
motion to compel arbitration, plaintiff filed a demand for
arbitration with the American Arbitration Association (“AAA”),
renewing the claims he had made before the Court and seeking,

inter alia, declaratory and injunctive relief prohibiting
Case 1:15-cv-09796-JSR Document 203 Filed 08/03/20 Page 3 of 9

defendants from using Uber’s “surge”! pricing algorithm to set
fares. See Demand for Arbitration, Dkt. No. 182-1, at 5. The
arbitration hearing occurred over three days in October 2019.
Declaration of Peter M. Skinner, Dkt. No. 192, 7 3.

On the first day of the hearing, the arbitrator, Les
Weinstein, Esq., heard testimony from Mr. Kalanick. After the
testimony, plaintiff alleges, the arbitrator used his smartphone
to take a photograph of Mr. Kalanick. Pl. Mem. at 7. (Although
the parties dispute whether this actually occurred, the Court
will assume it did for purposes of this motion.) Toward the
close of the third day’s session, the arbitrator offered
concluding remarks on the record that included the following
statement: “I must say I act out of fear. My fear is if I ruled
Uber illegal, I would need security. I wouldn’t be able to walk

v

the streets at night. People would be after me.” See id. at 7-8.
In February 2020, three months after the hearing concluded,
the arbitrator entered an award in favor of Uber. See Award at

3. In May 2020, three months after the entry of the award and

six months after the conclusion of the hearing, plaintiff

 

1 “Uber’s ‘surge pricing’ model .. . permits fares to rise
up to ten times the standard fare during times of high demand.”
Meyer v. Kalanick, 174 F. Supp. 3d 817, 821 (S.D.N.Y. 2016).
Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

 
Case 1:15-cv-09796-JSR Document 203 Filed 08/03/20 Page 4 of 9

returned to this Court and moved to vacate the award pursuant to
9 U.S.C. § 10(a) (2).
Analysis

Following issuance of an arbitration award, § 9 of the
Federal Arbitration Act (“FAA”) provides that a party may apply
to a district court “for an order confirming the award.” Section
10 of the FAA, in turn, lists grounds for vacating an award,
including, as relevant here, “evident partiality or corruption
in the arbitrators.” 9 U.S.C. § 10(a) (2).

Plaintiff argues that the arbitration award must be vacated
because the arbitrator was afraid of the public backlash that
would ensue if he were to strike down Uber’s pricing algorithm
and also that the arbitrator was “starstruck” by the presence of
Mr. Kalanick. Defendants respond that (1) plaintiff waived his
right to seek vacatur on these grounds by waiting until after
the arbitrator ruled against him before raising these concerns;
and (2) in any event, the arbitrator’s conduct does not justify
vacatur. The Court agrees with defendants in both respects.

A. Forfeiture?’

 

a The parties and some courts frame this issue in terms of
“waiver,” but what is at issue here is more properly termed
“forfeiture.” The two terms “are really not the same.” Freytag
v. Comm’r, 501 U.S. 868, 894 n.2 (1991) (Scalia, J., concurring
in part and concurring in the judgment). “Although jurists often
use the words interchangeably, forfeiture is the failure to make
the timely assertion of a right; waiver is the intentional
relinguishment or abandonment of a known right.” Kontrick v.

4
Case 1:15-cv-09796-JSR Document 203 Filed 08/03/20 Page 5 of 9

“The settled law of this circuit precludes attacks on the
qualifications of arbitrators on grounds previously known but
not raised until after an award has been rendered.” See AAOT

Foreign Econ. Ass’n (VO) Technostroyexport v. Int’l1 Dev. & Trade

 

Servs., Inc., 139 F.3d 980, 982 (2d Cir. 1998). Put simply,
“[w]lhere a party has knowledge of facts possibly indicating bias
or partiality on the part of an arbitrator he cannot remain
silent and later object to the award of the arbitrators on that
ground. His silence constitutes a waiver of the objection.” Id.

It is undisputed that plaintiff had knowledge at the time
of the hearing of the facts allegedly indicating the
arbitrator’s partiality — viz., the arbitrator’s photographing
of Mr. Kalanick and his above-quoted concluding remarks. Despite
this knowledge, plaintiff did not raise any objection relating
to arbitral bias prior to the arbitrator’s decision. As a
result, plaintiff has forfeited his right to seek vacatur on
these grounds.

Plaintiff does not contest that he failed to raise the
issue until after the award came out against him. Instead,

relying on Hoeft v. MVL Group, Inc., 343 F.3d 57 (2d Cir. 2003),

 

 

Ryan, 540 U.S. 443, 458 n.13 (2004). Here, no one is arguing
that plaintiff intentionally relinquished his right to seek
vacatur; instead, the argument is that he failed to make a
timely assertion of that right — in other words, that he
forfeited it.
Case 1:15-cv-09796-JSR Document 203 Filed 08/03/20 Page 6 of 9

abrogated on other grounds by Hall St. Assocs., LLC v. Mattel,

 

Inc., 552 U.S. 576 (2008), plaintiff maintains that the right to

 

seek vacatur for an “openly partial award” is not waivable and
suggests that the Court is barred from confirming such an award.
Pl. Reply at 95.

Plaintiff’s argument, however, is belied by Second Circuit
precedent. In AAOT, for example, the Second Circuit considered
whether the district court erred in confirming two international
arbitration awards rendered by an allegedly corrupt tribunal,
“where the losing party, knowing the relevant facts, chose to
participate fully in the proceedings without disclosing those
facts until after the adverse awards had been rendered.” 139
F.3d at 980. In that case, the losing party based its motion for
vacatur on evidence that a “sting” operation that it had
conducted before the proceedings confirmed that the tribunal
could be “bought.” Id. at 981. Nevertheless, the Second Circuit
held that the losing party “waived whatever objections it had to
the tribunal” by failing, at the least, “to notify opposing
counsel.” Id. at 982.

Moreover, plaintiff’s reliance on Hoeft is misplaced. Hoeft
held that parties cannot by private agreement relieve federal
courts of their obligation to review arbitration awards for
compliance with § 10(a) of the FAA. 343 F.3d at 64. At bottom, the

case recognized that federal courts must retain their “limited,
Case 1:15-cv-09796-JSR Document 203 Filed 08/03/20 Page 7 of 9

but critical” role in safeguarding the rights of those involved in
private dispute resolution. Id. Another case, also relied on by

plaintiff, In re Wal-Mart Wage and Hour Emp’t Practices Litig.,

 

737 F.3d 1262, 1268 (9th Cir. 2013), similarly explains that
“fp]lermitting parties to contractually eliminate all judicial
review of arbitration awards would . . . frustrate Congress’s
attempt to ensure a minimum level of due process for parties to an

v

arbitration.” By contrast, no such due process concerns exist in
cases, like this one, where the losing party had every chance to
take his concerns to federal court but simply failed to do so in
a timely manner. In a word, plaintiff was not “left without any
safeguards against arbitral abuse,” id.; he simply failed to take
advantage of them.

B. Partiality

Nor would plaintiff’s argument succeed on the merits. A

party moving to vacate an arbitration award has a “very high”

burden of proof. D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d

 

95, 110 (2d Cir. 2006). “The party challenging the award must
prove the existence of evident partiality by clear and

convincing evidence.” Certain Underwriting Members of Lloyds of

 

London v. Fla., Dep’t of Fin. Servs., 892 F.3d 501, 505 (2d Cir.

 

2018). In the Second Circuit, “evident partiality may be found
only where a reasonable person would have to conclude that an

arbitrator was partial to one party to the arbitration.”
Case 1:15-cv-09796-JSR Document 203 Filed 08/03/20 Page 8 of 9

Scandinavian Reinsurance Co. Ltd. v. Saint Paul Fire and Marine

 

Ins. Co., 668 F.3d 60, 64 (2d Cir. 2012). Mere “speculation” is
insufficient. Id. at 72.

After carefully reviewing the full record, the Court finds
that the arbitrator’s concluding remarks, rather than a sincere
confession of fear, were simply an attempt at humor — one of
many made by the arbitrator throughout the hearing. See Defs’
Mem. at 9 n.3. Indeed, if the arbitrator had in fact been making
his decision out of fear, the last thing he would have done is
placed that on the record. While perhaps inappropriate (or,
worse yet, not as humorous as some of the arbitrator’s better
jokes), the remarks are not inconsistent with impartiality once
their patently jestful intent is recognized.3

As for the alleged photographing, there is, as indicated,

some reason to doubt whether it actually occurred.* But “even

 

3 Plaintiff also complains that the arbitrator’s decision is
at odds with the Court’s earlier decision in Meyer v. Kalanick,
174 F. Supp. 3d 817 (S.D.N.Y. 2016). See Pl. Mem. at 17. Here,
plaintiff reveals more by what he does not argue than by what he
does. Plaintiff does not argue that the arbitrator’s decision
was “rendered in manifest disregard of law,” an independent
ground for vacatur under the FAA. Instead, plaintiff suggests
that the arbitrator’s reasoning was itself “one possible
manifestation of” his fear. Id. The Court rejects this Trojan
horse argument as an effort to smuggle in grievances about the
arbitrator’s reasoning disguised as evidence of partiality. In
any event, as evidence of partiality, it is mere speculation.

 

4 Defendants deny having seen the arbitrator take the
photograph. See Defs’ Mem. at 22. In addition, plaintiff’s
evidence is inconsistent. One member of his legal team testifies

8
Case 1:15-cv-09796-JSR Document 203 Filed 08/03/20 Page 9 of 9

assuming that [it] took place exactly as [plaintiff] describes
and construing all facts in [plaintiff’s] favor,” it would not
“rise to the level of bias . . . necessary to vacate an

arbitration award under § 10(a)(2).”% Kolel Beth Yechiel Michel

 

of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 106 (2d

 

Cir. 2013). Plaintiff suggests that the arbitrator took the
photograph because he was “starstruck” by Mr. Kalanick. Pl. Mem.
at 16. Given the history of dubious conduct by Mr. Kalanick’s
subordinates when Mr. Kalanick was the only defendant in this

case, see Meyer v. Kalanick, 212 F. Supp. 3d 437 (S.D.N.Y.

 

2016), such alleged hero-worship seems doubtful on its face;
but, in any case, plaintiff's speculation is just that —
speculation — which is insufficient to justify vacatur.

Scandinavian Reinsurance Co., 668 F.3d at 72.

 

Plaintiff’s motion is therefore denied. The Clerk of Court

is directed to close docket entry 177.

Dated: New York, NY Qh Lee
Cc 7” \

August 3, 2020 JED S$. RAKOFF, U.S.D.d.

 

that the arbitrator surreptitiously took the photograph, while
another suggests that the arbitrator may have asked Mr. Kalanick
to pose for the picture. Compare Declaration of Kaleigh Wood,
Dkt. No. 180, @@ 3, with Declaration of Lauren Mendolera, Dkt.
No. 183, @ 3.

 

 

 

 

 

 

 

 
